The opinion of the Court was delivered by
Rogers, J.
—The extent of the defendant’s liability must be measured by the condition of the bond given to the sheriff to secure the payment of the purchase money at the return of the writ, or according to the decree of the court. The condition of the bond is in the alternative, and it cannot be denied that the defendant has literally complied with one of the conditions, by payment at the final decree. In Stewart v. Stocker, 13 Serg. & Rawle 205, it is said, that interest is never demandable unless money is unlawfully withheld. And if so, there is no pretence to say that the creditors are entitled to interest. The property purchased was sold by the sheriff, and the purchase money, so far as regards the creditors, was in his hands. The creditors were at liberty to rule him to bring the money into court; and they did what was equivalent to it, for they agreed that the money should be considered in court. After this agreement, I see no grounds for complaint: as it is not, alleged that the money was improperly withheld from them ; but, on the contrary, was forthcoming when the final decree was made, when alone they were entitled to receive it. They were in no worse situation than they would have been if the money had been actually deposited in court, to await its order; and if they were, it was but the consequence of their own agreement. But it is said that the defendant took possession of the property, and received the rents and profits ; but I do not perceive in what respect this strengthens the case of the creditors. This was an arrangement between the sheriff and the purchaser, without detriment to any right of theirs, and not affecting their interests. Had the purchaser failed to pay, the sheriff was answerable to them. The sheriff looks to the purchaseiyand the ere*63ditors to the sheriff. The 'purchaser cannot be made liable to a greater extent than the sheriff, unless on the ground of an express contract; and no such contract has been shown, or even alleged. But that the sheriff would not be liable to interest, under the circumstances stated, is clear from the case of Stewart v. Stocker, already cited.
Judgment affirmed.